         Case 4:20-cv-00736-LSC-HNJ Document 8 Filed 01/15/21 Page 1 of 2                          FILED
                                                                                          2021 Jan-15 AM 10:51
                                                                                          U.S. DISTRICT COURT
                                                                                              N.D. OF ALABAMA


                        UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ALABAMA
                              MIDDLE DIVISION
    ROY THOMAS SMITH, JR.,                     )
                                               )
         Petitioner,                           )
                                               )
    v.                                         )    Case No.: 4:20-cv-00736-LSC-HNJ
                                               )
    WARDEN TERRY RAYBON, et al.,               )
                                               )
         Respondents.                          )
                                               )

                             MEMORANDUM OPINION
         The magistrate judge entered a report on December 17, 2020, recommending

the court dismiss Petitioner Roy Thomas Smith, Jr.’s petition for a writ of habeas

corpus as untimely pursuant to 28 U.S.C. § 2244(d)(A)(A), (D). Doc. 7. Although

the magistrate judge advised the parties of their right to file specific written

objections within fourteen days, no objections have been received by the court.

         Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation, the court hereby ADOPTS the

report of the magistrate judge and ACCEPTS his recommendation that the court

dismiss this action.1 The court finds the petition is due to be dismissed with

prejudice as untimely pursuant to 28 U.S.C. § 2244(d)(1)(A), (D).


1
  Although the magistrate judge recommended that the court dismiss Smith’s petition without
prejudice, because the petition is barred by the statute of limitations and cannot be cured, it
warrants dismissal with prejudice. See Thomas v. State of Alabama, No. CV-14-S-1984-W, 2016
                                              1
       Case 4:20-cv-00736-LSC-HNJ Document 8 Filed 01/15/21 Page 2 of 2




       This court may issue a certificate of appealability “only if the applicant has

made a substantial showing of the denial of a constitutional right.” 28 U.S.C. §

2253(c)(2). To make such a showing, a “petitioner must demonstrate that reasonable

jurists would find the district court’s assessment of the constitutional claims

debatable or wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000), or that “the

issues presented were adequate to deserve encouragement to proceed further.”

Miller-El v. Cockrell, 537 U.S. 322, 336 (2003) (internal quotations omitted). The

court finds Smith’s claims do not satisfy either standard.

       The court will enter a separate Final Judgment.

       DONE and ORDERED on January 15, 2021.



                                                   _____________________________
                                                         L. Scott Coogler
                                                    United States District Judge
                                                                                         160704




WL 5724697, at *3 (N.D. Ala. Sept. 30, 2016) (concluding petitioner’s untimely § 2254 petition
could not be cured and was subject to dismissal with prejudice).
                                              2
